Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 1 of 12




                    Exhibit 10
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 2 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 3 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 4 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 5 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 6 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 7 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 8 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 9 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 10 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 11 of 12
Case 3:18-cv-01587-JD Document 104-11 Filed 06/27/19 Page 12 of 12
